UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7278


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANN TYRELL MURRAY, a/k/a Tiffany,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:97-cr-00025-RAJ-3)


Submitted:    November 13, 2008            Decided:   November 21, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Tyrell Murray, Appellant Pro Se.    Laura Marie Everhart,
Assistant  United States   Attorney, Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ann Tyrell Murray appeals the district court's order

denying relief on her motion for reduction of sentence under 18

U.S.C. § 3582(c)(2) (2006).           We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.         United States v. Murray,

No. 2:97-cr-00025-RAJ-3 (E.D. Va. July 3, 2008).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2